ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_02_EN.txt. 231




                 SEPARATE OPINION OF JUDGE XUE


   1. Notwithstanding my vote on subparagraph (4) of the operative part
of the Judgment, I wish to place on record my disagreement with the
reasoning in relation to the location of the starting-point of the land
boundary between the Parties and the way in which this issue is treated in
the Maritime Delimitation case.
   2. First of all, I am of the view that, under the 1858 Treaty of Limits,
the Cleveland Award and the Alexander Awards, the starting-point of the
land boundary should be located on the north-eastern end of the Harbor
Head Lagoon rather than at the end of the sandspit of Isla Portillos at the
mouth of the San Juan River (right bank).
   3. In this joint case, identiﬁcation of the starting-point of the land
boundary is an essential issue, both for the determination of the territo-
rial sovereignty of the coast in dispute and for the maritime delimitation
between the Parties in the Caribbean Sea. The Parties do not disagree
that the 1858 Treaty of Limits, the Cleveland Award and the Alexander
Awards constitute the legal basis for the determination of the land bound-
ary between the two countries. Notwithstanding the continuous geo-
graphical changes in the Isla Portillos in the course of the last one and
half centuries, the provisions of the 1858 Treaty and the terms of the
arbitral awards remain applicable. In other words, the starting-point of
the land boundary has to be determined on the basis of these legal docu-
ments.
   4. By its Order of 31 May 2016, the Court decided to appoint
two experts to conduct site visits to the coast of the northern part of Isla
Portillos and to advise the Court regarding the state of the coast between
the point suggested by Costa Rica and the point suggested by Nicaragua
in their pleadings as the starting-point of the maritime boundary in the
Caribbean Sea. The Court put the following questions for the experts to
answer:
     “(a) What are the geographical co-ordinates of the point at which the
          right bank of the San Juan River meets the sea at the low-water
          line?
      (b) What are the geographical co-ordinates of the land point which
          most closely approximates to that identiﬁed by the ﬁrst Alexander
          Award as the starting-point of the land boundary?

      (c) Is there a bank of sand or any maritime feature between the points
          referred to in subparagraphs (a) and (b) above? If so, what are
          their physical characteristics? In particular, are these features, or


96

232    maritime delimitation and land boundary (sep. op. xue)

          some of them, permanently above water, even at high tide? Is Los
          Portillos/Harbor Head Lagoon separated from the sea?

      (d) To what extent is it possible, or probable, that the area concerned
          will undergo major physical changes in the short and long term?”
          (Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
          (Costa Rica v. Nicaragua), Order of 31 May 2016, I.C.J. Reports
          2016 (I), pp. 237-238.)
   5. In their report, the Court-appointed experts located the original
starting-point of the land boundary, now submerged under the sea, in
accordance with the terms of the 1858 Treaty and the arbitral awards,
and marked the geographical co-ordinates of the land point which most
closely approximates to that identiﬁed by the ﬁrst Alexander Award as
the starting-point of the land boundary.

  6. The experts’ report demonstrates that the initial segment of the land
boundary, including its starting-point, remains identiﬁable and actually
identiﬁed. What is left of Harbor Head Lagoon and the accreted sandbar
separating the lagoon and the sea is a broken part of the land boundary,
now enclaved within Costa Rica’s territory. The experts’ answer to the
ﬁrst question in fact identiﬁed the current location of the point at which
the San Juan River reaches the sea, in other words, the place where the
original land boundary breaks.

   7. In the present Judgment, the Court considers that it has determined
the starting-point of the land boundary in its 2015 Judgment in the case
concerning Certain Activities Carried Out by Nicaragua in the Border
Area, where it interpreted the 1858 Treaty as providing that “the territory
under Costa Rica’s sovereignty extends to the right bank of the Lower
San Juan River as far as its mouth in the Caribbean Sea” (Certain Activi-
ties Carried Out by Nicaragua in the Border Area (Costa Rica v. Nicara-
gua) and Construction of a Road in Costa Rica along the San Juan River
(Nicaragua v. Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 703,
para. 92). A closer perusal of the relevant paragraphs of the 2015 Judg-
ment shows that this interpretation of the said Judgment is questionable.

  8. In the ﬁrst place, the location of the starting-point of the land
boundary did not fall within the scope of the jurisdiction of the Court in
that case. That issue depends on the determination of the sovereignty
over the coast of the northern part of Isla Portillos. If the coast belonged
to Nicaragua, the land boundary should extend eastward to Harbor Head
Lagoon; otherwise, the boundary would start at the mouth of the river on
the western side of Isla Portillos. In the present case, the question whether
the watercourse that channelled the San Juan River and Harbor Head
Lagoon still bears on who has the sovereignty over the coast of the north-
ern part of Isla Portillos. By interpreting paragraphs 69 and 70 of the

97

233   maritime delimitation and land boundary (sep. op. xue)

2015 Judgment, the Court states that, “no decision was taken by the
Court in its 2015 Judgment on the question of sovereignty concerning the
coast of the northern part of Isla Portillos, since this question had been
expressly excluded”. This conclusion means that the status of the last seg-
ment of the land boundary including its starting-point, as determined by
General Alexander, was yet to be determined.
   9. Moreover, should the Court have determined the starting-point of
the land boundary as at the mouth of the San Juan River in the 2015 Judg-
ment, it would not have been reasonable for the Court to instruct the
experts to relocate the original starting-point of the land boundary and to
ﬁnd the geographic co-ordinates of the land point that most closely
approximates to the original starting-point identiﬁed by General Alexan-
der, because the boundary would follow the natural course of the
San Juan River to the sea and it would be pointless to identify these
points.
   10. Although the drafters of the 1858 Treaty and the arbitral awards
well anticipated that the land boundary would necessarily be aﬀected by
gradual or sudden coastal changes in the future, they did not speciﬁcally
spell out what principles of international law would apply in the event of
such changes. Although it was mentioned that “[t]he ownership of any
accretion to said Punta de Castilla is to be governed by the laws applica-
ble to that subject” (see 1888 Cleveland Award, United Nations, Reports
of International Arbitral Awards (RIAA), Vol. XXVIII, p. 209), the situ-
ation of what now stands as partial disappearance of the watercourse was
not envisaged.
   11. It is true that General Alexander made it clear that in the practical
interpretation of the 1858 Treaty, the San Juan River must be considered
a navigable river. However, if the starting-point of the boundary is to be
automatically determined by the river’s outlet to the sea, it would be dif-
ﬁcult to explain why both Parties agree that Harbor Head Lagoon belongs
to Nicaragua rather than Costa Rica; since the watercourse has now
reached the Caribbean Sea at the mouth of the San Juan River, what is
on the right bank of the River, including Harbor Head Lagoon, should
automatically be merged with Costa Rica’s territory.

   12. When the Court, on the basis of the experts’ report, determines
that there is no longer any water channel connecting the San Juan River
with Harbor Head Lagoon and therefore the coast of the northern part of
Isla Portillos belongs to Costa Rica, it virtually states that the land
boundary is disrupted at the mouth of the San Juan River by the natural
change of the coast (see sketch-map No. 2 of the Judgment, reproduced
below, p. 234).
   13. The Court’s decision that Harbor Head Lagoon and the sandbar
separating it from the Caribbean Sea are under Nicaragua’s sovereignty
(Judgment, para. 73) cannot simply be attributed to the agreement of the
Parties; the underlying reason is Costa Rica’s recognition that the line


98

234       maritime delimitation and land boundary (sep. op. xue)




around Harbor Head Lagoon still constitutes part of the land boundary,
albeit disconnected with the rest of the land boundary.

   14. Situations with water boundaries vary from case to case. There is
no established rule of customary international law governing the legal
impact of watercourse change on boundaries (e.g. Anzilotti, Bardonnet,
Bouchez, Caﬂisch) 1. In the present case, so far as the land boundary is
concerned, there are two relevant factors that should be taken into
account. First, the starting-point of the land boundary, even after being
relocated, remains in an unstable situation. As the experts pointed out in
their report,

         “the position of the mouth of the San Juan River experiences contin-
         uous variations, mainly related to changes in the spit of Isla Portillos,
         i.e., westward growth by accumulation of sand and destruction by
         erosion (. . .). The growth of the spit by sediment accretion is a pro-
         gressive process, whereas its destruction, including the opening of
         channels, may occur rapidly by strong waves (e.g., hurricanes) and
         ﬂoods of the San Juan River. Consequently, the mouth of the San Juan

     1D. Bardonnet, “Frontières terrestres et frontières maritimes”, Annuaire français de
droit international, Vol. 35, 1989, pp. 10-11, citing D. Anzilotti’s 1914 study of State prac-
tice published in the Rivista italiana di diritto internazionale; L. J. Bouchez, “The Fixing of
Boundaries in International Boundary Rivers”, International and Comparative Law Quar-
terly, Vol. 12, 1963, p. 807; L. Caﬂisch, « Règles générales du droit des cours d’eau inter-
nationaux », Recueil des cours de l’Académie de droit international de La Haye, Vol. 219,
1989, p. 82.

99

235    maritime delimitation and land boundary (sep. op. xue)

      River and its right bank are highly mobile.” (Report of the Court-
      Appointed Experts, 30 April 2017, p. 42, para. 117; emphasis added.)



To maintain stability and certainty of the boundary, more weight should
be given to its legal title than to the factual change on the ground. Sec-
ondly, the enclave resulting from the break-up of the land boundary is
not a self-standing geographical feature as such; until the Court’s present
decision on the sovereignty of the coast of the northern part of Isla Por-
tillos, it formally constituted part of the land boundary. Whether Harbor
Head Lagoon and its frontal sandbar would eventually disappear as a
result of coastal recession, as claimed by Costa Rica, the enclave, as it
currently stands, should form part of the geomorphological circumstances
of the coast for the maritime delimitation, a point I now turn to.



   15. The location of the starting-point of the land boundary is not a
hard issue. So far as the land boundary is concerned, it does not matter
where to locate its starting-point; whether it is identiﬁed at the eastern
headland of Harbor Head Lagoon, or at the mouth of the San Juan River
as a result of the disappearance of the water channel, the boundary con-
tinues to serve its purposes well despite the break-up of the initial segment
of the boundary. What matters in this case is the impact of the coastal
change on the maritime delimitation. Although the Court takes cognition
of the great instability of the coastline in the area of the mouth of the
San Juan River, it does not give suﬃcient consideration to the coastal
relationship between the Parties. With Costa Rica’s coast now situated
between Nicaragua’s territories, Harbor Head Lagoon on the eastern side
and the river mouth on the western side, it would be diﬃcult, if not
impossible, to choose a starting-point on land that would genuinely reﬂect
a median point. Either way, there would be some cut-oﬀ eﬀect to the
detriment of one Party. That is to say, to use the point suggested by Nica-
ragua as the starting-point of the maritime boundary, Costa Rica’s coast
would be cut oﬀ from the sea. To use the point suggested by Costa Rica,
on the other hand, there would also be some cut-oﬀ eﬀect on Nicaragua’s
enclave.
   16. The Court stated in the Nicaragua v. Honduras case that,
      “[n]othing in the wording of Article 15 suggests that geomorpholog-
      ical problems are per se precluded from being ‘special circumstances’
      within the meaning of the exception, nor that such ‘special circum-
      stances’ may only be used as a corrective element to a line already
      drawn” (Territorial and Maritime Dispute between Nicaragua and
      Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,
      I.C.J. Reports 2007 (II), p. 744, para. 280).

100

236   maritime delimitation and land boundary (sep. op. xue)

In the present case, the geomorphological conditions of the coast of the
northern part of Isla Portillos and the break-up of the land boundary
constitute such special circumstances.
   17. I agree with the majority that given the prevailing circumstances of
the coast and the current location of the mouth of the San Juan River, it
is reasonable and equitable to draw the provisional median line from the
coast on the western side of Isla Portillos near the mouth of the San Juan
River. I doubt, however, the wisdom to select as the starting-point of the
maritime boundary a point on the solid land closest to the mouth of the
river, currently identiﬁed as point Pv. This is because, ﬁrst, that point is
equally unstable and secondly, little consideration is given to Nicaragua’s
access to Harbor Head Lagoon.

   18. In paragraph 105 of the Judgment, the Court recognizes that the
situation of the enclave is a special circumstance and calls for “a special
solution”. It nevertheless considers that “[s]hould territorial waters be
attributed to the enclave, they would be of little use to Nicaragua, while
breaking the continuity of Costa Rica’s territorial sea”. Therefore, the
delimitation in the territorial sea between the Parties will not take into
account any entitlement which might result from the enclave. In my opin-
ion, this is not a convincing reasoning to ignore Nicaragua’s entitlement
from the enclave, no matter how small it is.
   19. The prevailing geographical phenomenon of the coast is instability.
In considering the special circumstances in the delimitation of the territo-
rial sea, the Court does not attach much importance to the experts’ advice
that the overall coast will undergo continuous changes due to coastal ero-
sion and whether the mouth of the San Juan River would move further
westwards or eastwards is unpredictable. Indeed, the Court cannot base
its decision on the prediction of future changes, but on the factual situa-
tion of today. To treat the enclave as negligible, however, in my view,
cannot be regarded as “a special solution”.

   20. In order to overcome the diﬃculty arising from the repositioning
of the starting-point of the land boundary at the mouth of the San Juan
River as a result of the disappearance of the watercourse along the coast,
the starting-point of the maritime delimitation, in my opinion, can be
detached from the starting-point of the land boundary. To provide access
to Harbor Head Lagoon for Nicaragua, in light of the geographical situ-
ation of the coast, the maritime boundary may start from a ﬁxed point
(the same as the hinge point) on the median line at a distance of 2 nauti-
cal miles from the coast without being connected with a mobile line to a
point on land. Although with 2 nautical miles’ territorial sea undelimited,
this approach would place the Parties in a better position to manage their
coastal relations, particularly in respect of navigation. It would not be the
ﬁrst time that a delimitation begins at some distance out to the sea; the
judicial and arbitral practices support such a resolution where there is an
uncertain land boundary terminus (see, for example, Territorial and Mar-

101

237   maritime delimitation and land boundary (sep. op. xue)

itime Dispute between Nicaragua and Honduras in the Caribbean Sea
(Nicaragua v. Honduras), Judgment, I.C.J. Reports 2007 (II), p. 756,
para. 311; Case concerning the delimitation of the maritime boundary
between Guinea and Guinea-Bissau, Award of 14 February 1985,
United Nations, RIAA, Vol. XIX, pp. 149-196).


                                            (Signed) Xue Hanqin.




102

